NOT FOR FULL-TEXT PUBLICATION
                                File Name: 07a0302n.06
                                   Filed: May 2, 2007

                                           No. 06-1626

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


DICK’S SPORT CENTER, INC.,                       )
                                                 )   ON APPEAL FROM THE UNITED
       Plaintiff-Appellant,                      )   STATES DISTRICT COURT FOR THE
                                                 )   EASTERN DISTRICT OF MICHIGAN
v.                                               )
                                                 )
RICHARD ALEXANDER, Director of                   )
Industry Operations, Detroit Field               )
Division Bureau of Alcohol, Tobacco,             )
Firearms, and Explosives                         )
                                                 )
       Defendant-Appellee.                       )


Before: SUHRHEINRICH and GIBBONS, Circuit Judges; and HEYBURN, District
Judge*

       PER CURIAM. Plaintiff Dick’s Sport Center (Dick’s) appeals the district court’s order

granting the summary judgment motion of defendant Richard Alexander, Director of Industry

Operations, Detroit Field Division, Bureau of Alcohol, Tobacco, Firearms and Explosives.

Specifically, Dick’s contends that its violations of the Gun Control Act, 18 U.S.C. §§ 921–31, were

not “willful” within the meaning of the statute and therefore revocation of its license was

inappropriate.

       Having reviewed the parties’ briefs and the applicable law, and having the benefit of oral

argument, we conclude that a panel opinion further addressing the issues raised would serve no

       *
        The Honorable John G. Heyburn II, United States District Judge for the Western District
of Kentucky, sitting by designation.
jurisprudential purpose. Therefore, on the grounds identified by the district court, we affirm the

district court’s order granting summary judgment to the defendant.